Case 1:17-cv-09023-RA Document 67 Filed 05/26/20 Page 1 of 2

Wes "iy, Sa

MCGILL uc ee

ATTORNEYS AT LAW www.webbermcgill.com

Douglas J. McGill, Esq.
dmcegill@webbermegill.com

May 26, 2020

Via ECF

Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

Re: McLaughlin v. Macquarie Capital (U.S.A.), Inc., et al.; No. 1:17-cv-09023
Dear Judge Abrams:

We represent Plaintiff Khristina McLaughlin (“Ms. McLaughlin”).! Please accept this
letter in response to Defendant Macquarie Capital (U.S.A.), Inc.’s (‘Macquarie’s”) May 22, 2020
[Docket No. 65] letter motion to file Exhibits C and F to its Petition to Confirm the Arbitration
Award (the “Petition”) under seal. While Ms. McLaughlin joins in Macquarie’s request to seal
Exhibits C and F, Ms. McLaughlin respectfully requests that the entirety of the Petition and
related Declaration, including all exhibits, be sealed.

At the outset, it is important to note that Ms. McLaughlin does not contest the
Arbitrator’s final award. In fact, undersigned counsel proposed to Macquarie’s counsel that a
consent judgment confirming the final award be submitted, but that suggestion was rejected by
Macquarie. Instead, Macquarie has submitted a lengthy Petition, Declaration and a multitude of
exhibits that are — respectfully - unnecessary for the Court to consider in order to confirm the
award. Indeed, the Second Circuit has recognized:

“[C]Jourts generally “will not look beyond the lump sum award in an attempt to
analyze the reasoning processes of the arbitrators.” Kurt Orban Co. v. Angeles
Metal Sys., 573 F.2d 739, 740 (2d Cir.1978) Rather, “if a ground for the
arbitrator's decision can be inferred from the facts of the case, the award should be
confirmed.” Sobel v. Hertz, Warner & Co., 469 F.2d 1211, 1216 (2d Cir.1972).

Barbier v. Shearson Lehman Hutton Inc., 948 F.2d 117, 121 (2d Cir. 1991).

 

' We have today filed a proposed Stipulation and Order for Substitution of Counsel [Docket No. 66].

1884170.1
Case 1:17-cv-09023-RA Document 67 Filed 05/26/20 Page 2 of 2

Hon. Ronnie Abrams
May 26, 2020
Page 2

With the foregoing in mind, and as noted in Macquarie’s letter motion, the arbitration at
issue arose out an agreement between Ms. McLaughlin and Macquarie to arbitrate all claims in
confidential arbitration. Also, Ms. McLaughlin remains subject to confidentiality obligations
with Defendant Robert Ansell, who has been dismissed from this case, which may be implicated
by Macquarie’s Petition.

Ms. McLaughlin acknowledges the law of this Circuit that a confidentiality agreement,
without more, is an insufficient basis on which to seal judicial documents. In this case, however,
additional considerations warrant sealing of Macquarie’s Petition. First, a portion of the
Arbitrator’s Final Award expressly contemplates that the confidential nature of the arbitration
proceeding will be maintained. See Chinn Declaration, Exhibit M at p. 14, {4 and p. 15,95. A
public filing of the Petition would thus undermine part of the basis for the Final Award.

Secondly, with respect to the other aspect of the Final Award, McLaughlin has already
satisfied that award, as is acknowledged by Macquarie in its Petition. See Petition at ¥ 33, n. 3.
In a similar factual situation, at least one court has found that a confidentiality agreement
between the parties warranted redaction or sealing of portions of a petition to confirm an
arbitration award. See Nationwide Mut. Ins. Co. v. Continental Casualty Co., 2014 WL
12770123 (N.D.IIL 2014) (finding that “the presumption in favor of the public filing of
“documents that affect the disposition of federal litigation” [was] not triggered, because “[a]ll
that matters at this juncture is that the award is unchallenged and has been fully satisfied [and]
[iJndeed, this action is ‘federal litigation’ in name only; the petition does not articulate any
substantive dispute”).

For the foregoing reasons, Ms. McLaughlin respectfully requests that the entirety of
Macquarie’s Petition be sealed.

Respectfully,

/8/ Douglas J. MeGill

Douglas J. McGill

Cc (via email):
Lloyd B. Chinn, Esq.
Mr. Robert Ansell

1884170.1
